_.   -




                                                  .   .
                    7




         OFFICE   OF-THE   ATTORNEY   GENERAL   OF TEXAS
           --
      ._
                                        *.




                                                         .
           lon&~       to the Stat. aad final37adJustand-
           l0ttaO hi0 a00001Lt 4th               th0 aarptron0r        OII.
           orbsforo tbelotaa7ofMa7ol*aoh7eu&d
           t0 0t~bi0 hi0 t0 d0 00, th0 aoasli00;00006*
           aourt oholl oomsno  on or beforo tho srd IIoh-
           da7inAprll?or~~3mrpooaosoxaml~8nd
           aQpmdllg hla alol 8ott1uent papeR..
                  Art10107Z61, as amended,pa&. So. 6 reads:
                "Tha~tuoollootusolmllilmll7 ldjtut
           sad settle his 8ooouat uftb the aomtoofoauo’
           aourt for tlto ootmty toxo8
.,i        oMotsmeodsathoaannu

           with Mt. St&e.*                   .

                                                      laobtax oolleotor W-




                  Art10105898, as amon4ob,&lot                              . ._
                 %%o    ff6t~a   IO=,    dthin            th    m          Of
       - MIS sot shall begin on Jonuar7lot of oooh
         you; end oaoh dlotriot,oolmt7 sad prooltlot
           a tfi0l   0
                     hr0a ia
                           .xl0
                              h i0 m    te!l6makethenna1
           0ettlomoItt roQuirod ia tIr0 sot tlotlotor than
           7amla~7 lot of 04oh roar;...."
           Th8 8bOVO ~E'OTfSiOEO UO MtMbtOl?7 a thS &Mrt
 OS the tax oollootorend Us oiflooand oro poriorublo
 nlthout allyaddltioml rllowuloo or OOuQOOoOtlOO onr and
       the ma w lolu7 ollowodor tluthorf106b7 ltotuto.
 ub o vo
 The    order oannot h eooMtru@
   lh twe                                                      o th o nr fs
                                                                         tho a onn
 mmtthorfoed allonanoeof ooapsnsstion
                                    ior Wh             duties
  above set torth.   The -80       Of th0 OtOtUtOO DtiSOdb-
  1~ the PadDOID@340~Ot0    bOi2yt0O~OirrdO    rfOEtb0   (la
 Itio sfo no r s’ Oo tq t th o .mr               to    ma k el g r eo tu   o llo wsno o
  ;$g that authox%ed and fixed under tha Offf~er~* 8alar7
     . The duty ahawn in the Order being prti117 fOr
                                                                          ---
                                                                           ._.
                                                                       * -J

                                                                  -
                                                              .
     whioh the 8darJ Of tha airi        i0 paid, ArtioldJO,
.   301 and 1ola of Vernoll'o    AnnototsdPenal cod0 49ss,
    -mokosit 0 penal orrons*for the tos oollootd to
     fail to ~rionr ouoh dutleot Wa do not thb& the
     Constitution or the otatuteoauthorlu oxtea ~omponoa-
     tlon or plaoo a pnpioa qa meh dutbo roqulred to be
     ~io nud   a nd a t tho o a mb th e mo lto I$ l p ena lo iio nso
     io r tell-    t0   PO*-    0860.
                                                .
              It lo, taemioro,tlI*opiaionorthia Depart-
    ment that the ammlosioMro' amlrt lo unomoed      to
    mok.oaalIowsnooof~atlPLtothees-tosoolIoetor
    ~'~fosB to ohook out and make the fiod roportoof his
          :